Citation Nr: 1621920	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  06-02 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a right thigh contusion.  

4.  Entitlement to service connection for a left foot disorder.  

5.  Entitlement to service connection for a right wrist disorder.  

6.  Entitlement to service connection for a throat disorder, also claimed as reflux.  

7.  Entitlement to service connection for muscle stiffness in the joints and back.  

8.  Entitlement to service connection for a low back strain.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from 1988 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was afforded a personal hearing before a hearing officer at the RO in April 2006.  The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in June 2009.  A transcript of each of the hearings has been associated with the claims file.  

In December 2009, the Board remanded the Veteran's claims.  In an October 2011 rating decision, the RO granted the Veteran entitlement to service connection for an acquired psychiatric disorder, assigning a 100 percent disability evaluation, effective as of March 31, 2004.  Because that decision represented a full grant of the benefits sought, that matter is no longer in appellate status and it will be discussed no further.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  However, the RO continued the previous denial of the Veteran's service connection claims currently on appeal in an October 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's claims folder was returned to the Board for further appellate review.  

In April 2012, the Board issued a decision denying the claim of entitlement to service connection for all of the issues currently on appeal, except the issue of entitlement to service connection for left ear hearing loss was remanded for further development.  The issue of entitlement to service connection for left ear hearing loss was subsequently denied in a November 2012 Board decision.  

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the June 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  The Order to Vacate the April 2012 Board decision was issued in June 2014.  The Board notes that the November 2012 Board decision denying service connection for left ear hearing loss is final and was not part of the June 2014 Order to Vacate.  

The Veteran's claim was subsequently remanded by the Board in August 2014 so that he could be scheduled for a new hearing that complied with Bryant.  The Veteran attended a new hearing before a different VLJ in January 2016.  It was explained to the Veteran that in light of the fact that two different judges will have conducted hearings on the same issues, that this will be a panel decision involving the participation of a third judge.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The Veteran testified that he was willing to waive a hearing of a third judge participating in this decision.  As such, the Board will proceed with this decision without a third hearing from a separate VLJ.  

The issues of entitlement to service connection for a right ear hearing loss disability, tinnitus and muscle stiffness in the joints are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not suffer from any chronic residuals associated with a right thigh contusion that manifested during, or as a result of, active military service.

2.  The Veteran does not suffer from any chronic residuals of a left foot disorder that manifested during, or as a result of, active military service.  

3.  The Veteran does not suffer from a current right wrist disorder that manifested during, or as a result of, active military service, to include as secondary to a fracture of the right middle finger.  

4.  The Veteran does not suffer from a current throat disorder, to include reflux, that manifested during, or as a result of, active military service.  

5.  The Veteran does not suffer from a current low back strain that manifested during, or as a result of, active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a right thigh contusion have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  The criteria for establishing entitlement to service connection for a left foot disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

3.  The criteria for establishing entitlement to service connection for a right wrist disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

4.  The criteria for establishing entitlement to service connection for a throat disorder, also claimed as reflux, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

5.  The criteria for establishing entitlement to service connection for a low back strain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in May 2004, February 2006 and March 2006 addressed all notice elements listed under 3.159(b)(1) and the May 2004 and February 2006 letters were sent prior to the initial RO decision in this matter, the March 2006 letter pertaining to the effective date of the claim was provided after the initial adjudication of the claims of entitlement to service connection for muscle stiffness of the joints and back and a low back strain.  The first 2 letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  While the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned) prior to the adjudication of the claims noted above, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  Also, the Veteran received VA medical examinations in July, August and September 2010, and July 2012, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that an April 2005 Report of Contact notes that the Veteran is receiving workman's disability compensation.  The Board further observes that the associated medical records are not in the claims folder.  As such, pursuant to the December 2009 Board remand, the RO contacted the Veteran via an April 2010 letter and requested that he identify whether he received workman's compensation for his bilateral hearing loss, tinnitus, right thigh contusion, left foot disorder, right wrist disorder, throat disorder, muscle stiffness in the joints and back or low back strain.  The Board observes that the Veteran has not provided a response to the April 2010 letter with respect to whether he receives workman's compensation for these disabilities.  

Although the absence of workman's compensation medical records is regrettable, the Board finds that VA adjudication of the appeal may go forward without these treatment records because the Veteran had an obligation to assist VA in the development of his bilateral hearing loss disability, tinnitus, left foot disorder, right wrist disorder, muscle stiffness in the joints and back, throat disorder and low back strain by identifying whether he receives workman's compensation for these disabilities.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); See Gober v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim).  The Board's decision to not remand the appeal for a second time to obtain these records is supported by the fact that it appears that the RO made a sufficient attempt to obtain the workman's compensation medical records.  

Additionally, the Board finds there has been substantial compliance with its December 2009 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) provided the Veteran notice of the provisions of 38 C.F.R. § 3.317 and also requested that he identify whether he received workman's compensation for the issues adjudicated herein via an April 2010 letter.  Additionally, the Veteran was afforded a VA audiological examination for his claimed bilateral hearing loss disability and tinnitus in August 2010.  He was also afforded VA examinations for his right thigh contusion, left foot disorder, right wrist disorder, throat disorder, muscle stiffness of the joints and back and low back strain in July 2010.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during  hearings before the undersigned Veterans Law Judges in June 2009 and January 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

While the June 2009 hearing was deemed insufficient, during the January 2016 hearing, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) in January 2016 and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2015).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.

Right Thigh Contusion

The Veteran contends that he is entitled to service connection for the residuals of a right thigh contusion.  However, the preponderance of the evidence of record demonstrates that this condition resolved prior to separation from active duty and that the Veteran does not currently suffer from any symptomatology related to his in-service right thigh contusion.  As such, service connection for the residuals of a right thigh contusion is not warranted.  

The Board is not disputing that the Veteran suffered a contusion to the right thigh during active military service.  According to a September 1992 record, the Veteran was following up on an injury to the right thigh that occurred 2 weeks earlier.  The Veteran reported that the thigh was still painful.  He was diagnosed with a contusion of the right thigh.  However, while there is evidence of an injury, the preponderance of the evidence of record does not reflect any chronic disability associated with this injury.  

The Veteran has reported symptoms such as pain and a "dent" which he believes to be related to his in-service injury.  However, he was afforded a VA examination for this reported condition in July 2010.  It was noted that the Veteran described a "big dent in right thigh."  The examiner noted an inability to see the reported dent, "but if I palpate and use my imagination, maybe I can appreciate some small soft tissue depression on right lateral mid-thigh."  The Veteran complained of pain from this but identified the pain as up in the hip and knee regions.  Basically, he was complaining of low back pain and knee pain.  The examiner diagnosed the Veteran with an old thigh-contusion that had resolved.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for the residuals of a right thigh contusion.  While there is evidence of an in-service contusion, there is no competent evidence to suggest that this condition resulted in any chronic symptomatology.  The Veteran has described pain and issues with cold weather during his hearings.  However, the July 2010 VA examiner explained that the Veteran was really describing back and knee pain.  The right thigh contusion from service had in fact resolved.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of any residual related to an in-service right thigh contusion, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran believes he is entitled to service connection for the residuals of an in-service right thigh contusion.  Specifically, he has described current symptomatology that he believes is related to an injury that occurred more than a decade earlier.  However, the record does not reflect that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking symptomatology of the lower extremity to a contusion that occurred many years earlier.  As such, the Veteran's assertions as to the origin of his reported symptomatology is not competent evidence suggestive of a grant of service connection.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for the residuals of a right thigh contusion must be denied.

Left Foot Disorder

The Veteran also contends that he is entitled to service connection for a left foot disorder.  However, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a current left foot disability that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

According to an October 1992 in-service treatment note, the Veteran reported pain in the bottom of his left foot.  There is no evidence to suggest that this was associated with any chronic disability.  The next evidence of symptoms associated with the left foot is the Veteran's claim of 2005.  Upon examination, the examiner concluded that the Veteran had bilateral normal variant low arches with some discomfort.  However, the examiner specifically noted that there was "no disability."  Pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Based on the above, the Board finds that preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for a left foot disorder.  As previously noted, without a medical diagnosis of any residual related to an in-service right thigh contusion, the Board must deny the Veteran's claim.  See Degmetich, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran believes he is entitled to service connection for a left foot disability.  During his hearings, he testified to pain in his feet when taking off his fishing shoes that was like the pain he had in service.  However, as previously noted, the record does not reflect that the Veteran has the requisite training or expertise to relate current complaints of pain to an injury during military service a decade earlier.  The VA examiner, who is competent to offer a medical opinion, concluded that the Veteran had a normal variant low arch that was not a disability.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a left foot disability must be denied.

Right Wrist Disorder

The Veteran also contends that he is entitled to service connection for a throat disorder.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's current throat disorder did not manifest during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records do not reflect that he suffered any injury to the right wrist during military service.  There is also no evidence of any complaints associated with the right wrist.  The Veteran did suffer an injury to the right middle finger during active duty.  However, there is no evidence of this affecting the right wrist.  An evaluation of the upper extremities was deemed normal according to his September 1992 separation examination report and the Veteran denied having, or ever having had, arthritis or bone, joint or other deformity in his report of medical history associated with this examination.  As such, there is no evidence of a chronic disability of the right wrist manifesting during military service.  

Likewise, there is no competent evidence of a chronic right wrist disability manifesting within one year of separation from active duty.  The first evidence of a right wrist disability is the Veteran's 2005 claim.  The record contains no competent evidence linking this disability to military service.  In fact, according to the July 2010 VA examiner, the Veteran's right wrist disorder was "not caused by or a result of military service."  The examiner's rationale for his conclusion was based on examination of the Veteran and review of the Veteran's claims folder, as well as his report that the Veteran was unable to identify any specific time or place or situation where his writ was injured.  The Veteran has not provided any competent evidence since July 2010 to suggest any relationship between a current right wrist disability and military service.  

The Board recognizes that the Veteran believes he is entitled to service connection for a right wrist disability.  However, as previously noted, the Veteran has not demonstrated that he has the requisite training or expertise to offer a medical opinion as complex as linking a currently diagnosed disability to incidents he himself cannot point to during service.  The Veteran has alleged that his current right wrist disability could be related to doing push-ups during service or lifting ammunition and that he injured his right wrist during service and was unable to lift over 20 pounds.  However, there is no competent evidence of record to support this connection.  Furthermore, the Veteran did not seek medical treatment for this condition for a number of years following his separation from active duty.  As such, the Veteran's mere assertions as to a possible cause fail to reflect that his current disability is at least as likely as not due to military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a right wrist disability must be denied.

Throat Disorder

The Veteran also contends that he is entitled to a throat disorder (also claimed as reflux).  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's gastric disorder did not manifest during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records do not reflect that he was treated for a gastrointestinal/throat/reflux disorder at any time during active duty.  The Board recognizes that the Veteran has since testified that he suffered from reflux symptoms with getting acid in his throat.  However, an evaluation of the abdomen and viscera was deemed to be normal during the September 1992 separation examination and the Veteran denied having, or ever having had, frequent indigestion or stomach trouble.  As such, the service treatment records fail to reflect that the Veteran suffered from a chronic disability of the throat, or a disability associated with reflux, during active service.  

Likewise, post-service treatment notes fail to reflect that the Veteran has suffered from a disability associated with throat trouble or reflux since one year of his separation from active duty.  The Veteran was afforded a VA examination in July 2010.  In addition to the results of the current examination, the VA examiner considered the Veteran's history of getting acid in his throat, especially when eating spicy food or drinking soda.  The examiner concluded that the Veteran's throat disorder/gastroesophageal reflux disease/gastritis was "less likely as not (less than 50/50 probability) caused by or a result of military service."  The examiner's rational for his conclusion was based on his finding that the Veteran had a "long history" of alcohol consumption which can worsen gastritis and reflux.  He also noted that the Veteran took medication which could cause gastritis, but is not a factor in causing reflux.  He further reported that alcohol can relax the gastroesophageal juncture, which exacerbates reflux. 

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a throat disorder (also claimed as reflux).  While the Veteran has reported a long history of symptomatology, there is no record of treatment during military service and the Veteran specifically denied symptoms such as indigestion or stomach trouble during his separation examination.  The VA examiner also related the Veteran's symptoms to a long history of alcohol consumption and certain medications.  The Veteran has not submitted any competent evidence to otherwise suggest that it is at least as likely as not that his claimed throat disorder and reflux are related to military service.  As such, service connection is not warranted.  

The Board recognizes that the Veteran believes his current throat disorder (claimed as reflux) is related to military service.  He opined during his January 2016 hearing that this condition is likely related to the fact that he was encouraged to eat fast during military service.  However, as already noted, the record does not reflect that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking current reflux to the fact that he was forced to eat fast more than a decade ago.  The competent medical evidence of record has linked his condition to alcohol consumption rather than eating fast during military service.  As such, the Veteran's lay assertions do not demonstrate that service connection for a throat disorder (claimed also as reflux) is warranted. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a throat disorder (also claimed as reflux) must be denied.

Low Back Strain

The Veteran also contends that he is entitled to service connection for a low back strain.  However, as outlined below, the preponderance of the evidence of record demonstrates that this disability did not manifest during, or as a result of, active military service.  As such, service connection for a low back strain is not warranted.  

The Veteran's service treatment records do not reflect that he suffered from a chronic disability of the lower back during active military service.  According to a September 1990 service treatment note, the Veteran was seen with complaints of upper back pain for approximately 14 days.  It was noted that there was no pain radiating into the legs or below the knee and that there was no history of direct back trauma.  The Veteran was given aspirin and told not to use his back if possible.  He was instructed to use warm packs.  There is no evidence that this symptomatology is associated with a chronic disability and it appears that this was an acute and transitory condition resolving prior to separation from active duty.  According to the Veteran's September 1992 separation examination, an evaluation of the Veteran's spine and other musculoskeletal system was deemed to be normal.  The Veteran also denied having, or ever having had, recurrent back pain in his report of medical history associated with this examination.  As such, there is no evidence of a chronic lumbar spine disability during active military service.  

Likewise, there is no evidence of a chronic lumbar spine disability or associated symptomatology within one year of separation from active duty.  The first evidence of back symptomatology is a June 2005 VA treatment note.  The Veteran reported back pain for the past year.  There was no suggestion that this pain was related to military service or that it has existed since the Veteran's separation from active duty in 1992.  

The Veteran was also afforded a VA examination in July 2010.  After considering the Veteran's complaints and medical history, the VA examiner concluded that the Veteran's "lumbar sprain/strain is less likely as not (less than 50/50 probability) caused by or a result of military service."  The examiner's rationale for his conclusion was based on his finding that the Veteran's symptoms were brought on by advancing age, diet, obesity, smoking, alcohol, normal everyday wear and tear, genetics and activity levels both very active and sedentary.  He further noted that "most people over the age of 40 have X-ray evidence of spine disease, even though they may be asymptomatic..  It is a normal disease of life.  Additionally, aside from a couple of visits for pulled muscles or mild one time strains, [the examiner] was unable to identify any significant injury that would initiate an untoward cascade of degenerative events."  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a lumbar spine disability.  While there is evidence of back pain during active military service, there is no evidence of a chronic lumbar spine disability during active military service or within one year of separation from active duty.  Likewise, there is no competent evidence of record relating the Veteran's current lumbar spine disability to military service.  Rather, the VA examiner of record opined that the Veteran's lumbar spine disability was due to other factors, such as alcohol, smoking and the aging process.  As such, the preponderance of the evidence of record demonstrates that service connection is not warranted for a lumbar spine disability.  

The Board recognizes that the Veteran believes he is entitled to service connection for a lumbar spine disability.  He has testified that had to carry a heavy pack for almost two hours and he believes that this contributed to his current back disability.  However, as previously noted, the record does not reflect that the Veteran has the requisite training or expertise to link a current disability to activities he performed more than a decade earlier.  The competent medical examiner of record opined that the Veteran's lumbar spine condition is due to other factors such as tobacco, alcohol and age, and is less likely due to military service.  As such, the Veteran's assertions do not reflect that he is entitled to service connection for a lumbar spine disability.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a lumbar spine disability must be denied.





ORDER

The claim of entitlement to service connection for a right thigh contusion is denied.  

The claim of entitlement to service connection for a left foot disorder is denied.  

The claim of entitlement to service connection for a right wrist disorder is denied.  

The claim of entitlement to service connection for a throat disorder, also claimed as reflux, is denied.  

The claim of entitlement to service connection for a low back strain is denied.  


REMAND

Entitlement to Service Connection for Right Ear Hearing Loss and Tinnitus

The Veteran contends that he is entitled to service connection for hearing loss of the right ear and tinnitus.  Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

During his January 2016 hearing, the Veteran testified that his right ear hearing had worsened since his last examination.  His claim was previously denied because the evidence did not demonstrate that he suffered from a current hearing loss disability.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of hearing loss, the Board had to deny the Veteran's claim in April 2012.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

However, with his current testimony suggesting a worsening in his right ear hearing, the Board finds that he should be given the opportunity to appear for a more recent VA audiometric examination to determine whether there is a current hearing loss disability associated with the right ear.  

Also, regarding his claim of entitlement to tinnitus, he testified during his January 2016 hearing that he first noticed this disability during active military service and that it worsened in the years following his separation from active duty.  In the previous August 2010 VA examination report, the Veteran indicated that he had rare, brief ringing episodes in the ear.  The examiner concluded that tinnitus was not cause by or a result of military service, as the symptoms he described were considered normal auditory function and are not likely due to acoustic trauma in service because there is no evidence of permanent nerve hearing loss.  The Veteran reported that his tinnitus began in the 1990s.  Therefore, in light of the Veteran's assertions of symptoms during service and since service, the VA audiometric examiner should also opine as to whether it is at least as likely as not that the Veteran currently suffers from tinnitus that manifested during, or as a result of, active military service, to include his reported noise-exposure.  

In addition, the most recent record of VA medical treatment associated with the claims file appears to be dated October 2011.  Records of VAMC treatment prepared since this time should be obtained and associated with the evidence of record.  

Muscle Stiffness of Joints and Back

The Veteran also contends that he is entitled to service connection for muscle stiffness of the joints and back.  Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has alleged that he suffers from muscle stiffness as a result of his service in the Persian Gulf.  Service connection may be granted to any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asian Theater of operations during the Persian Gulf War.  

In this case, the Veteran's DD-214 reflects service in the Southwest theater of operations during the Persian Gulf War and that his military occupational specialty (MOS) was cannon crewmember.  His awards and decorations include a Southwest Asia Service Medal with 3 Bronze Service Stars, and he testified to having served with the 2nd Armored Cavalry Regiment.  

There are three types of "qualifying chronic disabilities" for the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia and irritable bowel syndrome); or (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

An "undiagnosed illness" is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  

A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(c).  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbance; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from m early isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).  

The Veteran contends that he is entitled to service connection for joint pain of the knees, ankles, hips, elbows, neck and back.  The back was previously addressed as a clear diagnosis has been established.  During his January 2016 hearing, the undersigned noted that the Veteran had not yet been scheduled for a VA examination to determine whether the Veteran suffered from a diagnosable disability of the remaining joints, such as arthritis, or whether his complaints of stiffness were related to an undiagnosed illness.  

As such, the Veteran is to be scheduled for a VA orthopedic examination to determine whether his complaints of joint pain in the knees, ankles, hips, elbows and neck are associated with diagnosable disabilities, or, whether his complaints are related to an undiagnosed condition.  

Accordingly, the case is REMANDED for the following action:

1.  Records of VAMC treatment prepared since October 2011 and associated with the evidence of record.  If no records are available, or if it is determined that all efforts to obtain these records have been exhausted with no success, this should be noted in the claims file and the Veteran should be notified of this fact.  

2.  The Veteran should then be scheduled for a VA audiometric examination before an audiologist.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner in conjunction with the scheduled examination, and the examination report should reflect that these items were reviewed.  All indicated tests and studies, including audiometric testing and Maryland CNC testing, should be performed and the examiner is asked to address the following:

(a)  Does the Veteran currently suffer from a hearing loss disability of the right ear for VA purposes?  If so, is it at least as likely as not that the Veteran's right ear hearing loss manifested during, or as a result of, in-service noise exposure?

(b)  Do the Veteran's reported symptoms demonstrate that he suffers from chronic tinnitus?  If so, is it at least as likely as not that this disability manifested during, or as a result of, in-service noise exposure?

A complete rationale must be provided for all opinions offered and the Veteran's lay assertions regarding his history and current symptomatology must be considered and discussed.  If an opinion cannot be offered without resort to mere speculation, the examiner must provide a full rationale as to why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

3.  The Veteran should also be scheduled for a VA examination before an orthopedist regarding his complaints of joint pain and stiffness.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and address the following: 

(a) Are the Veteran's complaints of joint pain and stiffness of the knees, ankles, hips, elbows and neck associated with a specific diagnosis, or whether is his reported symptomatology  associated with an undiagnosed illness or a chronic disability such as fibromyalgia?

(b) If the Veteran's complaints are related to a specific diagnosis, the examiner should opine as to whether it is at least as likely as not that each joint disorder (knee(s), ankle(s), hip(s), elbow(s) or neck) manifested during, or as a result of, active military service.  

A complete rationale must be provided for all opinions offered and the Veteran's lay assertions regarding his history and current symptomatology must be considered and discussed.  If an opinion cannot be offered without resort to mere speculation, the examiner must provide a full rationale as to why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




__________________________                ________________________
DEBORAH W. SINGLETON		   DAVID L. WIGHT
   Veterans Law Judge, Board 	                         Veterans Law Judge, Board
       of Veterans' Appeals		of Veterans' Appeals


_______________________
WAYNE M. BRAEUER
Veterans Law Judge, Board 
of Veterans' Appeals




Department of Veterans Affairs


